Title: From John Adams to Robert R. Livingston, 31 July [1783]
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague July 31. 1781 [1783]
          The last Evening, at Court, in the House in the Grove, where all the foreign Ministers supped, the Comte Montagnini de Mirabel, the Minister Plenipotentiary from the King of Sardinia, took an opportunity to enter largely into Conversation with me. As he and I were at a Party of Politicks while the greatest Part of the Company were at Cards, for two or three hours, We ran over all the World, but nothing occurred worth repeating except what follows.
          The Comte said, that his advice to Congress would be, to write a circular Letter to every Power in Europe, as soon as the definitive Treaty should be signed and transmit with it a Printed copy of the Treaty. In the Letter, Congress should announce that on the 4th of July 1776. the United States, had declared themselves a sovereign State, under the Style and Title of the United States of America; that France on the 6th: of Feby: 1778 had acknowledged them, that the States General, had done the same on the 19th: of April 1782. that Great Britain, on the 30th: of Novr: 1782 had signed with them a Treaty of Peace, in which she had fully acknowledg’d their Sovereignty, that Sweeden had entered into a Treaty with them, on the 5th: of Feb’y 1783. and that Great-Britain had concluded the definitive Treaty, under the Mediation of the two Empires if that should be the fact. &c. Such a Notification to all the other Powers would be a regular Procedure, a Piece of Politeness, which would be very well receiv’d, and the Letter would be respectfully answered by every Power in the World, and these written Answers would be explicit, and undeniable Acknowledgments of our Sovereignty. it might have been proper to have made this Communication in form, immediately after the Declaration of Independence: it might have been more proper to have done it, after the Signature of the provisional Treaty: But that it was expected it would be done after the definitive Treaty. That these circular Letters might be transmitted to your Ministers for Peace, or such of them as may remain, or to any of your Ministers in Europe, to be by them delivered to the Ministers at the Court where they are or transmitted any other way.— That Congress must be very exact in the Etiquette of Titles, as this was indispensable and the letters could not be answered, nor received without it. That we might have these Titles, at the C. de Vergennes’s office, with Precision &c.
          The Comte then proceeded to Commerce, and said that all the Cabinets of Europe had lately turned their Views to Commerce, so that we should be attended to, and respected by all of them— He thought we should find our account in a large Trade in Italy, every Part of which had a constant demand for our Tobacco and Salt-Fish at least. The Dominions of the King his Master, could furnish us in exchange, Oranges, Citrons, Olives, Oyl, Raisins, Figs, Anchovies, Coral, Lead, Sulphur, Allum, Salt, Marble of the finest Quality and gayest Colours, Manufactures of Silk, especially silk Stockings 20 per Cent cheaper than France, Hemp, and Cordage— He said we might have great Advantages in Italy in another respect. We had it in our Power to become the Principal Carriers for the People of Italy, who have little skill or Inclination for Navigation or Commerce The (Cabotage) carrying Trade of Italy had been carried on by the English, French and Dutch; The English had now lost it, the French had some of it, but the Dutch the most who made an immense Profit of it, for to his Knowledge, they sold in the Baltick and even in Holland many Italian Productions, at a Profit of five or Six for one. That we should have the Advantage of them all. By bringing our Tobacco and Fish to Italy, we might unload at some of their Ports, take in Cargoes upon Freight, for other Ports of Italy, and thus make coasting Voyages untill we had made up our Cargoes for return, or we might take in Cargoes on freight for Germany or the Baltick. The Dutch, he said would be the greatest Losers by this Rivalry, but as long as the Italians and Americans would be honestly gainers, neither need be anxious for that. That there was a very good Port, in his Masters Dominions, which was perfectly free, where we might go in and out at Pleasure, without being subject to Duties, searches or Visits.— We then made a Transition to Turkey; The Comte, could not for his Part blame the Emperor for wishing to open the Negotiation of the Danube. His Kingdom of Hungary was one of the finest Countries in the World. It was one of the most fertile, producing in great Abundance, Wines of various sorts all excellent, tho’ Tockay was the best: Grains of every Sort, in great Quantities, Metals of all Sorts, Gold, Silver, Copper, Iron, Quick silver; yet all these Blessings of Nature were rendered in a manner useless by the Slavery of the Danube.— The Emperor was very unfortunate, in having the Danube enslaved on one Side, and the Scheld on the other, and in this Age when the Liberty of Navigation and Commerce, was the universal cry, he did not wonder at his Impatience under it.— He did not think, that England would meddle in the Dispute, as her Trade to the Levant had declined— The Dutch had some still; but France had now the greatest part of it to Smirna, Alexandria, Aleppo in short to all the Trading Towns of Turky in Asia, for this is what is understood by the Levant Trade.— France he thought could not venture to engage in the War, in earnest, in the present State of her Finances.
          I have learnt, Since I came here, that France is desirous that this Republick should declare her self concerning this Turkish War— But she will avoid it, Unhappily. France has lost much of her influence here. Her friends fear, that the Odium of loosing Negapatanam, will fall upon them, among the People. The English and the Statholderians, are endeavouring to detach the Republick entirely from France, and to revive the ancient Connections, particularly the ancient Alliance, offensive and defensive, in the Treaty of 1674. A Mr: Shirly at Paris, has lately proposed to Mr: Boers, and Mr: Van der Pere, two Agents of the Dutch East India Company who have been a year or two at Paris and are reputed to be in the Statholders interest, that England had the best dispositions towards the Republick, and would give them ample Satisfaction, if they would treat distinctly from France, and renew the ancient cordial Friendship, and proposed an interview with the Dutch Ambassadors upon this Subject. The Agents proposed it, but Brantzen refused, to the great Satisfaction of the principal Republicans. Yet Mr: Berenger tells me, that some of the Republican Members begin to be afraid, and to think [they] shall be obliged to fall in with the English
          Upon conversing with many People in Government, and out of it in Amsterdam as well as the Hag[ue,] they all complain to me of the Conduct of France. They all confess that the Republick has not done [So] much in the War as she ought, but this is the Fault of the Friends of England they say, not those [of] France, and the worst Evil of all, that befalls the latter, are the reproaches of the Former, who now say insultingly “This comes of confiding in France” “We always told you, you would be cheated &c” Fr[ance] ought they say, to have considered this, And not have imputed to the Republick the Faults of her Enem[ies] because the Punishment falls wholly on her Friends.
          I mention these things to you, because, altho’ we are not immediately interested in them, t[hey] may have consequence which may affect us. And therefore you ought to know them. I think, however upon the whole the Republick will stand firm, and refuse to receive the Alliance tho’ they Sacrifice Negapatnam— France wishes to win the Republick into an Alliance, but feels an Aw[kward]ness about proposing it; and indeed, I doubt whether she would now succeed— she might have suc[ceeded] heretofore— But in plain English Sir, the Comte de Vergennes has no Conception of the right w[ay of] negociating with any free People, or with any Assembly Aristocratical or Democratical. He can[not] enter into the Motives which Govern them, he never penetrates their real System, and never app[ears] to Comprehend their Constitution—with Empires, and Monarchs; and their Ministers of S[tate,] he negotiates aptly enough.
          With great Respect I have the Honour / to be, Sir your most obedient and most / humble servant
          John Adams
        